Citation Nr: 0838480	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a right wrist fracture.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active service from June 1984 to October 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  

Following the last RO adjudication, the veteran submitted 
private medical records with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800 (2008).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.  



REMAND

The RO, in its January 2006 Statement of the Case, denied an 
evaluation in excess of 10 percent for the service-connected 
residuals of a right wrist fracture and found that referral 
for extraschedular consideration was not warranted since the 
evidence did not present an exceptional or unusual disability 
picture.  

However, in his August 2005 Substantive Appeal, the veteran 
asserted that the residuals of his right wrist fracture are 
more disabling than reflected in the November 2003 VA 
examination.  

Moreover, in a May 2007 statement in support of his claim, 
the veteran asserted that the residuals of his right wrist 
fracture had worsened to the point that he could no longer 
work.  

In support, the veteran submitted a statement from his 
treating physician, Dr. RLU, dated April 17, 2007.  For these 
reasons the Board finds that remand for further development 
of the veteran's claim is necessary.  

In particular, a new VA examination is required to determine 
the present level of disability attributable to the service-
connected right wrist disability.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination in order to fully evaluate the current 
severity of the veteran's service-connected wrist disability.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the veteran of the elements required to 
establish entitlement to increased rating per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  

The RO's letter should advise the veteran 
of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding a claim 
for an increased rating. The letter 
should advise the veteran of the 
respective duties of VA and the claimant 
in procuring evidence, and should invite 
the veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  Whether or not the 
veteran responds to the letter above, the 
RO should obtain the veteran's VA 
treatment records since December 2005.  

All records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination to determine the current 
severity of the service-connected 
residuals of a right wrist fracture.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies, to 
include range of motion and addressing 
limitation of motion due to pain, should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination, the examiner 
should provide an assessment of the 
current severity of the veteran's service-
connected residuals of a right wrist 
fracture and set forth all examination 
findings, along with the complete 
rationale for all conclusions reached, in 
a printed (typewritten) report.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re-adjudicate the claim for an 
increased rating for the service-connected 
residuals of a right wrist fracture in 
light of all pertinent evidence and legal 
authority.  

Furthermore, after readjudicating the 
schedular rating, the RO should again 
determine whether the matter should be 
referred to the Undersecretary for 
Benefits or to the Director of 
Compensation and Pension Services for 
extraschedular consideration.  38 C.F.R. 
§ 3.321(b)(1).  

If any benefit sought on appeal remains 
denied after re-adjudication, the RO 
should furnish to the veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



